DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application.
Claims 1-8 have been amended by Applicant.

Response to Arguments

With respect to the prior art rejections under 35 USC 103:   Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shalev-Shwartz (US 20190291728 A1).
Regarding Claim 1, Shalev-Shwartz teaches system to control a velocity and heading of a vehicle (Shalev-Shwartz, [0090] “speed control, and/or steering of the vehicle”), the system comprising: a processor (Shalev-Shwartz, Fig 2F, [0093] “system…may include a processing unit“); a steering controller in communication with the processor and arranged within the vehicle (Shalev-Shwartz, Fig 2F, Steering System- Box 240), the steering controller being configured to control a steering angle of the vehicle (Shalev-Shwartz, [0765] “the steering control system may include at least one steering actuator to control a heading of the host vehicle”;[0813] “a heading direction may be expressed based on a degree on a horizontal or vertical axis through the body of the host vehicle, a yaw rate, or the like”); (*Examiner interprets a heading angle is an example of a steering angle per applicant’s disclosure in paragraph 4)  a speed controller in communication with the processor and arranged within the vehicle (Shalev-Shwartz, Fig 2F, Braking System-Box 230, Throttling System-Box 220), the speed controller being configured to control the velocity of the vehicle (Shalev-Shwartz, “controlling the speed of a vehicle…navigation system may adjust the throttle and braking controls”) (*Examiner interprets “speed of the vehicle” is an example of “the velocity of the vehicle” as per applicant’s disclosure in paragraph 4)  ; wherein the processor is configured to receive an array of control commands (Shalev-Shwartz, [0795] “the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle…may end with a navigational command being transmitted to one or more motion control systems…e.g., a throttle control system, a braking control system, a steering control system”), including a present steering angle position (Shalev-Shwartz, [0813] “a current heading angle determined at the time of sensor measurements”); a future steering angle position (Shalev-Shwartz, [0813] “expected heading angle”), a present vehicle velocity (Shalev-Shwartz, [0655] “current velocity of the host vehicle”) and a future vehicle velocity (Shalev-Shwartz, [0812] “a predicted future speed”); wherein the processor is configured to generate a steering control request, for instructing the steering controller (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include…a yaw rate command for controlling a heading direction of the host vehicle” ; [0813] “a heading direction may be expressed based on a degree on a horizontal or vertical axis through the body of the host vehicle, a yaw rate”), based on the present steering angle position and the future steering angle position (Shalev-Shwartz, [0813] “if the host vehicle is traveling on a path at time t(0), the at least one processor may use the information from the one or more sensors to predict a path on which the host vehicle will be traveling at time t(5)…(e.g., a changed heading direction, etc.)…the predicted path may be based on a detected rate of change in a steering controller or may be based on a detected yaw rate…may include a target heading direction for the host vehicle…an expected heading angle…e.g., relative to a current heading angle determined at the time of sensor measurements”) and to generate a velocity control request, for instructing the speed controller (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include at least one of a pedal command for controlling a speed of the host vehicle”), based on the present vehicle velocity and the future vehicle velocity (Shalev-Shwartz, [0812] “a prediction…of a speed…of the host vehicle at the motion prediction time…if…speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed…of the host vehicle at time t(5) or at another motion prediction”); and wherein the processor is configured to transmit the steering control request to the steering controller and the velocity control request to the speed controller (Shalev-Shwartz, [0795] “at least one processing device may determine a navigational command …being transmitted to one or more motion control systems (e.g., a throttle control system, a braking control system, a steering control system”).

Regarding Claim 2, Shalev-Shwartz teaches the system of claim 1, wherein the processor is further configured to generate the steering control request (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include…a yaw rate command for controlling a heading direction of the host vehicle” ; [0813] “a heading direction may be expressed based on a degree on a horizontal or vertical axis through the body of the host vehicle, a yaw rate”) by filtering the present steering angle position and the future steering angle position (Shalev-Shwartz, [0813] “if the host vehicle is traveling on a path at time t(0), the at least one processor may use the information from the one or more sensors to predict a path on which the host vehicle will be traveling at time t(5)…(e.g., a changed heading direction, etc.)…the predicted path may be based on a detected rate of change in a steering controller or may be based on a detected yaw rate…may include a target heading direction for the host vehicle…an expected heading angle…e.g., relative to a current heading angle determined at the time of sensor measurements”).

Regarding Claim 3, Shalev-Shwartz teaches the system of claim 1, wherein the processor is further configured to generate the velocity control request (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include at least one of a pedal command for controlling a speed of the host vehicle”) by filtering the present vehicle velocity and the future vehicle velocity (Shalev-Shwartz, [0812] “a prediction…of a speed…of the host vehicle at the motion prediction time…if...speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed…of the host vehicle at time t(5) or at another motion prediction”).

Regarding Claim 4, Shalev-Shwartz teaches the system of claim 1, wherein the future steering angle position is an expected steering angle of the vehicle approximately two seconds into the future (Shalev-Shwartz, [0813] “if the host vehicle is traveling on a path at time t(0), the at least one processor may use the information from the one or more sensors to predict a path on which the host vehicle will be traveling at time t(5)…(e.g., a changed heading direction, etc.)…the predicted path may be based on a detected rate of change in a steering controller or may be based on a detected yaw rate…may include a target heading direction for the host vehicle…an expected heading angle…e.g., relative to a current heading angle determined at the time of sensor measurements”; [0808] “The motion prediction time may be a future time at which the host vehicle may perform a navigational response…may be a prediction of when actuation time t(5) will occur, at which one or more actuators may implement a navigational command…can also correspond to any time after t(0) and before t(5). For example, a motion of a host vehicle may be predicted for any of t(1), t(2), t(3), t(4) or at other times prior to t(5)”) and the future vehicle velocity is an expected velocity of the vehicle approximately two seconds into the future (Shalev-Shwartz, [0812] “a prediction…of a speed…of the host vehicle at the motion prediction time…if the…speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed…of the host vehicle at time t(5) or at another motion prediction”; [0808] “The motion prediction time may be a future time at which the host vehicle may perform a navigational response…may be a prediction of when actuation time t(5) will occur, at which one or more actuators may implement a navigational command…can also correspond to any time after t(0) and before t(5). For example, a motion of a host vehicle may be predicted for any of t(1), t(2), t(3), t(4) or at other times prior to t(5)”).

Regarding Claim 5, Shalev-Shwartz teaches a method to control a velocity and heading of a vehicle, the method comprising: receiving an array of control commands (Shalev-Shwartz, [0795] “the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle…may end with a navigational command being transmitted to one or more motion control systems…e.g., a throttle control system, a braking control system, a steering control system”), the array of control commands including a present steering angle position(Shalev-Shwartz, [0813] “a current heading angle determined at the time of sensor measurements”) a future steering angle position (Shalev-Shwartz, [0813] “expected heading angle”), a present vehicle velocity (Shalev-Shwartz, [0655] “current velocity of the host vehicle”), and a future vehicle velocity (Shalev-Shwartz, [0812] “a predicted future speed”); generating a steering control request, for instructing a steering controller of the vehicle (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include…a yaw rate command for controlling a heading direction of the host vehicle” ; [0813] “a heading direction may be expressed based on a degree on a horizontal or vertical axis through the body of the host vehicle, a yaw rate”), based on the present steering angle position and the future steering angle position (Shalev-Shwartz, [0813] “if the host vehicle is traveling on a path at time t(0), the at least one processor may use the information from the one or more sensors to predict a path on which the host vehicle will be traveling at time t(5)…(e.g., a changed heading direction, etc.)…the predicted path may be based on a detected rate of change in a steering controller or may be based on a detected yaw rate…may include a target heading direction for the host vehicle…an expected heading angle…e.g., relative to a current heading angle determined at the time of sensor measurements”); generating a velocity control request, for instructing a speed controller of the vehicle (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include at least one of a pedal command for controlling a speed of the host vehicle”), based on the present vehicle velocity and the future vehicle velocity (Shalev-Shwartz, [0812] “a prediction…of a speed…of the host vehicle at the motion prediction time…if…speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed…of the host vehicle at time t(5) or at another motion prediction”); and transmitting the steering control request to the steering controller and the velocity control request to the speed controller (Shalev-Shwartz, [0795] “at least one processing device may determine a navigational command …being transmitted to one or more motion control systems (e.g., a throttle control system, a braking control system, a steering control system”).

Regarding Claim 6, Shalev-Shwartz  teaches the method of claim 5, wherein generating the steering control request (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include…a yaw rate command for controlling a heading direction of the host vehicle” ; [0813] “a heading direction may be expressed based on a degree on a horizontal or vertical axis through the body of the host vehicle, a yaw rate”) comprises filtering the present steering angle position[[s]] and the future steering angle position  (Shalev-Shwartz, [0813] “if the host vehicle is traveling on a path at time t(0), the at least one processor may use the information from the one or more sensors to predict a path on which the host vehicle will be traveling at time t(5)…(e.g., a changed heading direction, etc.)…the predicted path may be based on a detected rate of change in a steering controller or may be based on a detected yaw rate…may include a target heading direction for the host vehicle…an expected heading angle…e.g., relative to a current heading angle determined at the time of sensor measurements”).

Regarding Claim 7, Shalev-Shwartz teaches the method of claim 5, wherein generating the velocity control request (Shalev-Shwartz, [0795] “navigational command determination stage…in which the navigation system may include at least one processing device programmed to use the output from sensing and output stage…to determine one or more navigational commands for the host vehicle”;[0822] “the navigational command may include at least one of a pedal command for controlling a speed of the host vehicle”) comprises filtering the present vehicle velocity and the future vehicle velocity (Shalev-Shwartz, [0812] “a prediction…of a speed…of the host vehicle at the motion prediction time…if...speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed…of the host vehicle at time t(5) or at another motion prediction”).

Regarding Claim 8, Shalev-Shwartz teaches method of claim 5, wherein the future steering angle position is an expected steering angle of the vehicle approximately two seconds into the future (Shalev-Shwartz, [0813] “if the host vehicle is traveling on a path at time t(0), the at least one processor may use the information from the one or more sensors to predict a path on which the host vehicle will be traveling at time t(5)…(e.g., a changed heading direction, etc.)…the predicted path may be based on a detected rate of change in a steering controller or may be based on a detected yaw rate…may include a target heading direction for the host vehicle…an expected heading angle…e.g., relative to a current heading angle determined at the time of sensor measurements”; [0808] “The motion prediction time may be a future time at which the host vehicle may perform a navigational response…may be a prediction of when actuation time t(5) will occur, at which one or more actuators may implement a navigational command…can also correspond to any time after t(0) and before t(5). For example, a motion of a host vehicle may be predicted for any of t(1), t(2), t(3), t(4) or at other times prior to t(5)”) and the future vehicle velocity is an expected velocity of the vehicle approximately two seconds into the future (Shalev-Shwartz, [0812] “a prediction…of a speed…of the host vehicle at the motion prediction time…if the…speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed…of the host vehicle at time t(5) or at another motion prediction”; [0808] “The motion prediction time may be a future time at which the host vehicle may perform a navigational response…may be a prediction of when actuation time t(5) will occur, at which one or more actuators may implement a navigational command…can also correspond to any time after t(0) and before t(5). For example, a motion of a host vehicle may be predicted for any of t(1), t(2), t(3), t(4) or at other times prior to t(5)”).

Regarding Claim 9, Shalev-Shwartz teaches the method of claim 5, wherein the steering controller is arranged within the vehicle (Shalev-Shwartz, Fig 2F, Steering System- Box 240), the steering controller being configured to control the steering angle of the vehicle (Shalev-Shwartz, [0765] “the steering control system may include at least one steering actuator to control a heading of the host vehicle”;[0813] “a heading direction may be expressed based on a degree on a horizontal or vertical axis through the body of the host vehicle, a yaw rate”).

Regarding Claim 10, Shalev-Shwartz teaches the method of claim 5, wherein the speed controller is arranged within the vehicle (Shalev-Shwartz, Fig 2F, Braking System-Box 230, Throttling System-Box 220), the speed controller being configured to control the velocity of the vehicle (Shalev-Shwartz, “controlling the speed of a vehicle…navigation system may adjust the throttle and braking controls”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20150158524 A1) discloses a method to control a velocity and heading of a vehicle (Lee.  [0028] “the algorithm determines the vehicle longitudinal speed v.sub.x, the vehicle lateral speed v.sub.y…at each time step…calculate the vehicle steering angle .delta. at the future points in time to follow the desired path“)
Wuthishuwong et al. (US 20190185053 A1) discloses steering angle positions for both the present time and the preview time (Wuthishuwong, [0097] “The output of the detecting means…for determining a desired steering angle…vehicle dynamics parameter such as longitudinal and lateral velocity…may be fed to the control unit…The control unit…configured to determine a desired steering angle δ at a respective time sequence, included current and preview time sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662